          Case 1:21-mc-00081-TSC Document 6 Filed 07/20/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
                                              )
IN RE APPLICATION FOR ACCESS TO               )       Civil Action No. 21-mc-81 (TSC)
CERTAIN SEALED VIDEO EXHIBITS                 )
                                              )
                                              )

                                             ORDER

       Pursuant to Local Criminal Rule 57.6 and Standing Order No. 21-28, sixteen media

organizations 1 (“the Press Coalition”) have petitioned for access to certain video exhibits in

United States v. Ponder, Criminal Action 21-cr-259, a case arising out of the January 6, 2021 riot

at the United States Capitol. ECF No. 1. The videos at issue include footage of Mark K. Ponder,

the Defendant in Criminal Action 21-cr-259, striking an officer’s riot shield with a pole and

engaging in other aggressive conduct. See Statement of Facts at 2, United States v. Ponder,

No. 21-cr-259, ECF No. 1-1 (D.D.C. Mar. 12, 2021). Though Ponder does not object to the

release of the videos, the government does, arguing that the videos are not judicial records and

therefore are not entitled to a presumption of public access. ECF No. 4. The court agrees.

       “[W]hether something is a judicial record depends on the role it plays in the adjudicatory

process.” In re Leopold to Unseal Certain Elec. Surveillance Applications & Orders, 964 F.3d

1121, 1128 (D.C. Cir. 2020). If an item was used “to influence the court,” it qualifies as a

judicial record. MetLife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 668 (D.C. Cir.



1
  These organizations are Cable News Network, Inc., American Broadcasting Companies, Inc.
d/b/a ABC News, The Associated Press, Buzzfeed, Inc. d/b/a BuzzFeed News, CBS
Broadcasting Inc. o/b/o CBS News, Dow Jones & Company, Inc., publisher of The Wall Street
Journal, The E.W. Scripps Company, Gannett Co., Inc., Gray Media Group, Inc., Los Angeles
Times Communications LLC, publisher of The Los Angeles Times, National Public Radio, Inc.,
NBCUniversal Media, LLC d/b/a NBC News, The New York Times Company, Pro Publica,
Inc., Tegna, Inc., and WP Company LLC, d/b/a The Washington Post.
                                             1
          Case 1:21-mc-00081-TSC Document 6 Filed 07/20/21 Page 2 of 2




2017). However, the D.C. Circuit has made it clear that, for an item to be considered a judicial

record, “it is very much a prerequisite” that the item be filed with or reviewed by the court. SEC

v. Am. Int’l Gr., 712 F.3d 1, 4 (D.C. Cir. 2013). Contra Goldstein v. Forbes (In re Cendant

Corp.), 260 F.3d 183, 192 (3d Cir. 2001) (“While filing clearly establishes [status as a judicial

record], a document may still be construed as a judicial record, absent filing, if a court interprets

. . . that document.”).

        The video exhibits at issue were never filed with, or submitted to, the court, nor were

they shown in open court. In ordering Ponder to be detained pending trial, Magistrate Judge

Faruqui relied on the government’s description of the video footage and screenshots of the

footage, not the footage itself. See Order of Detention Pending Trial at 2–3, United States v.

Ponder, No. 21-cr-259, ECF No. 12 (D.D.C. Mar. 24, 2021) (explaining that Ponder was

“captured on video wearing a distinctive beige sweater that was later found at his home during

arrest”). Because the video footage was never filed with (or otherwise shown to) the court, it

cannot be classified as a judicial record under Circuit precedent.

        The descriptions and screenshots of Ponder’s conduct upon which Magistrate Judge

Faruqui relied are included in the Statement of Facts appended to the government’s Complaint

against Ponder, which is publicly available. Furthermore, the Press Coalition may order a

transcript of the March 22, 2021 hearing before Magistrate Judge Faruqui during which the

government described Ponder’s conduct in detail. Thus, all the evidence that was used to

influence the court in its pretrial detention ruling has been made public.

        Accordingly, the Press Coalition’s petition is hereby DENIED.

Date: July 20, 2021

                                                              Tanya S. Chutkan
                                                              Tanya S. Chutkan
                                                              United States District Judge

                                                  2
